Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the second RCE filed on 6/30/2021 to the Application filed on 7/19/2017.  
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No. 62427828, filed on 11/30/2016.
Claims 1, 3-10, and 12-18 are pending in the case.  Claims 1 and 10 are independent claims.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in telephone interview on 19 November 2021 and in subsequent email by applicant Marcus Thomas.

	Please replace the following claims: 

associating a first client with a unique identifier, 
determining, at a first client, a second client or a server, that multiple second clients are within proximity of the first client; 
wherein the first client, the second client or the server determines that the multiple second clients are within proximity by: 
receiving, at the second clients, the unique identifier from a first client via a QR code scan event. Bluetooth low energy, NFC, wifi, or RFID[[.]];
receiving, at the server, multiple unique identifiers from the multiple second clients;  
wherein the server receives the unique identifier of the first client from the multiple second clients and notifies the first client;
wherein the multiple second clients are associated with multiple sets of client data; 
comparing, at the server, multiple datasets with the client data associated with and received from the multiple second clients within the first client's proximity, 
receiving, by the first client or the server, recommendations data associated with the client data of the multiple second clients being within range of the first client and in response to the comparing; and 
adapting, by the first client and in response to receiving the recommendation data, a user interface of the first client based on the recommendation data;
wherein the user interface of the first client is displayed on a second display and the second display is further personalized according to the client data of the multiple second clients.  


4. (Currently Amended) The method of claim 1, wherein 
the interface of the first client is further adapted based on a change in data on the server, the first client, or the multiple second clients 
due to the proximity of the multiple second clients or a third client being within a predefined distance from the first client or 
due to a change in sensory data of the first client, the multiple second clients, or the third client. 

5. (Canceled).
6. (Canceled).

10. (Currently Amended) A system for adaptation of a user interface based on the proximity of a plurality of computing devices connected to a network, the system comprising memory storing instructions and processor executing instructions to: 
associate a first client with a unique identifier,
determine, at a first client, a second client or a server, that multiple second clients are within proximity of the first client; 
or RFID[[.]]; 
receiving, at the server, multiple unique identifiers from the multiple second clients;  
wherein the server receives the unique identifier of the first client from the multiple second clients and notifies the first client
wherein the multiple second clients are associated with multiple sets of client data;
compare, at the server, multiple datasets with the client data associated with and received from the multiple second clients within the first client's proximity;
receive, by the first client or the server, recommendations data associated with the client data of the second clients being within range of the first client and in response to the compare; and 
adapt, by the first client and in response to receiving the recommendation data, a user interface of the first client based on the recommendation data;
wherein the user interface of the first client is displayed on a second display and the second display is further personalized according to the client data of the multiple second clients. 


13. (Currently Amended) The system of claim 11, wherein the user interface of the first client is further adapted based on a change in data on the server, the first client, or the multiple second clients due to the proximity of the multiple second clients or a third client being within a predefined distance from the first client or due to a change in sensory data of the first client, the multiple second clients, or the third client.

14. (Canceled).
15. (Canceled).




ALLOWABLE SUBJECT MATTER

Claims 1, 3-4, 7-10, 12-13, and 16-18 are allowed with the examiner’s amendment noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175